                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-3382-WJM-MEH

MATTHEW WILLIAM BUCK,

       Plaintiff,

v.

HASBRO, INC.,

       Defendant.


                                      FINAL JUDGMENT


       In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

       Pursuant to the Order Adopting April 5, 2021 Recommendation of United States

Magistrate Judge [ECF 45] entered by United States District Judge William J. Martínez

on May 4, 2019, which adopted the Magistrate Judge’s Recommendation [ECF 43] in its

entirety and granted Defendant Hasbro, Inc.’s Motion to Dismiss Plaintiff’s First

Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2) and, Alternatively,

12(b)(6) [ECF 33], it is hereby

       ORDERED that Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE for

lack of personal jurisdiction. It is further

       ORDERED that final judgment is hereby entered in favor of Defendant, Hasbro,

Inc. and against Plaintiff, Matthew William Buck. It is further

       ORDERED that each party shall bear their own costs. It is further
                                        1
ORDERED that this case will be closed.

DATED at Denver, Colorado this 4th day of May, 2021.

                                         FOR THE COURT:

                                         JEFFREY P. COLWELL, CLERK



                                         s/ Robert R. Keech
                                         Robert R. Keech,
                                         Deputy Clerk




                                  2
